DENIED; Opinion Filed April 15, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00439-CV

                              IN RE AVI ADELMAN, Relator

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-10604

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                  Opinion by Justice Myers
       Relator contends the trial judge erred in denying his motion to dismiss. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator=s petition for writ of mandamus.




130439F.P05
                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE